EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Witham on 9 February 2022.  
This Examiner’s Amendment is required because Claim 4 was, in fact, rejected over the prior art in the Action dated 1 February 2022, at pages 1 and 8-10, and therefore amending the claim to be dependent from allowable Claim 1 was required for Claim 4 to also be allowable; and Claim 15 still included the misspelled word identified in the Action of 1 February 2022.

The application has been amended as follows.
	Claims 4 and 15 have been rewritten to read:


		at least one guidewire protrusion of the plurality of guidewire protrusions is nondeformable; and 
		a body of the catheter and/or the at least one catheter protrusion is deformable.

	15.	The system of claim 1, wherein:
		at least one guidewire protrusion of the plurality of guidewire protrusions is nearer a proximal end of the guidewire than a distal end of the guidewire in a state of use during catheterization; and 
		the at least one catheter protrusion is nearer a distal end of the catheter than a proximal end of the catheter in a state of use during catheterization.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783